UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1132



CALVERT   SOCIAL  INVESTMENT   FUND;   CALVERT
VARIABLE SERIES, INCORPORATED,

                                           Plaintiffs - Appellees,

          versus


NCM CAPITAL MANAGEMENT GROUP, INCORPORATED,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Andre M. Davis, District Judge. (CA-02-
4130-AMD)


Submitted:   November 19, 2004         Decided:     December 16, 2004


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Fox Evens, Mary Margaret Utterback, THELEN, REID & PRIEST,
L.L.P., Washington, D.C., for Appellant.      Stephen G. Topetzes,
Andrew J. Dubill, KIRKPATRICK & LOCKHART, L.L.P., Washington, D.C.,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     NCM Capital Management Group, Inc., appeals from a grant of

summary judgment in favor of Calvert Variable Series, Inc., and

Calvert Social Investment Fund (the Funds).            NCM concedes that it

breached    its   contracts    with   the   Funds   but    contends     that   the

district court erred by awarding the Funds damages for the breach.

Having carefully reviewed the record and the parties’ written

submissions, we affirm on the reasoning of the district court.

(J.A. at 293-300.)       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately      presented    in    the

materials     before   the    court   and   argument      would   not   aid    the

decisional process.

                                                                        AFFIRMED




                                       2